MEMORANDUM **
Aidan Constancio Lopez-Lopez appeals his conviction, pursuant to a conditional guilty plea, for importation of cocaine in violation of 21 U.S.C. §§ 952 and 960.
Lopez-Lopez’s contention that 21 U.S.C. §§ 841 and 960 are facially unconstitutional is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir. 2002), and United States v. Buckland, 289 F.3d 558 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002). Lopez-Lopez’s contention that United States v. Harris, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overrules United States v. Buckland and United States v. Mendoza-Paz is foreclosed by United States v. Hernandez, 322 F.3d 592 (9th Cir.2003). His contention that the indictment should be dismissed because it did not allege mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.